Case 2:21-cv-02140-RGK-JPR Document 18 Filed 08/16/21 Page 1of2 Page ID #:146

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-02140-RGK-JPR Date August 16, 2021

 

 

Title Marina Jackson v. Lowes Home Centers, LLC

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause

On June 26, 2020, Plaintiff Marina Jackson (‘Plaintiff’) filed a form complaint in the Superior
Court of California, County of Los Angeles, against Lowe’s Home Centers (“Lowes”), twenty unnamed
Doe defendants, and two other defendants that have since been dismissed from this case. (ECF No. 1-1.)
Lowes answered Plaintiff's complaint on October 13, 2020 (EFC No. 1-2), and on January 26, 2021,
Plaintiff amended her complaint, substituting Doe 1 with Divisions, Inc. (“Divisions”) (ECF No. 1-4).
On March 9, 2021, Lowes removed this case to federal court. (ECF No. 1.)

On July 8, 2021, the Court issued an order granting Plaintiff leave to file an amended complaint
to update her form pleading and to add Divisions as a defendant by July 20, 2021. (ECF No. 15.) Instead
of filing an appropriate pleading, however, Plaintiff filed notice of proof of service that shows that she
served Divisions with the original form complaint and amendment on March 18, 2021. (ECF No. 16.)
Despite being served on March 18, Divisions filed an answer to Plaintiff's complaint on August 9, 2021
—almost five months later. (ECF No. 17.) Divisions’ answer also includes what appears to be a third-
party complaint against Brightview Holdings, Inc., Brightview Landscape Services, Inc., and Rich
Meier’s Landscaping (collectively, “Third-Party Defendants”). However, the proof of service attached to
Divisions’ answer does not demonstrate that the Third-Party Defendants have been served with a third-
party complaint.

Given the numerous procedural defects in this case, the Court ORDERS the parties to do the
following:

1. Plaintiff must file an appropriate pleading that complies with the requirements of this Court’s
Standing Order, (ECF No. 7), and that makes no substantive amendments except to substitute
Doe 1 with Divisions, Inc. as a defendant. Plaintiff's failure to comply by August 23, 2021
will result in the case’s dismissal.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:21-cv-02140-RGK-JPR Document 18 Filed 08/16/21 Page 2of2 Page ID #:147

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-02140-RGK-JPR Date August 16, 2021

 

 

Title Marina Jackson v. Lowes Home Centers, LLC

 

2. Defendant Divisions must show good cause, in writing, by August 23, 2021 as to (1) why
Divisions filed an answer almost five months after being served with the form complaint and
amendment; (2) why Divisions filed a third-party complaint almost five months after being
served with the form complaint and amendment, without seeking leave from the Court; and
(3) why Divisions failed to serve the Third-Party Defendants.

IT IS SO ORDERED.

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
